Broyles, C. J.
This is' a suit upon an accident policy. The policy was dated March 28, 1921, and recited that the insured was insured from 12 o’clock noon on that day until 12 o’clock noon of May 1, 1921, and for such further periods stated in 'the renewal receipts as the renewal premium of $3.72 per month paid by the *60insured would maintain the policy in force. The policy further provided as follows: “ Strict compliance with all of the provisions and requirements is a condition precedent to recovery hereunder, and failure in any respect shall forfeit to the company all right to any indemnity. . . The payment of a past-due premium shall not continue the insurance in force beyond the next succeeding renewal date. . . Acceptance of any renewal premium shall be optional with the company. . . No agent has authority to change this policy or to waive any of its provisions. No change in this policy shall be valid unless approved by an executive officer of the company and such approval be entered thereon. . . If default be made in the payment of the agreed premium for this policy the subsequent acceptance of a premium by the company or by any of its duly authorized agents shall reinstate the policy, but only to -cover accidental injury thereafter sustained. . . Premiums are due in advance as stipulated in the policy or renewal receipts, and must be so paid.” It was expressly stated, however, in the application for the policy, which was signed by the insured and attached to the policy and, by the express terms of the policy, made a part of the insurance contract, that the insurance was no l to take effect until the delivery of the policy to the insured.
The undisputed evidence showed that the policy was not delivered to the insured until April 4, 1921, when the first monthly premium was paid. The undisputed evidence further showed payments of the monthly premiums on May 2, 1921, June 8, 1921, July 2, 1921, August 2, 1921, and September 6, 1921, and that the insured was injured by an accident on September 3, 1921. There being a conflict between the provisions of the policy as to when the insurance became of force, the provisions most favorable to the insured must control, and, under this ruling and the facts of the case, we hold that the insurance did not take effect until the fourth day of April, 1921, and that each premium paid by the insured purchased one month’s insurance, so that the premium paid on August 2, 1921, continued the policy in force until September 4, 1921, and the insurance had not lapsed on the third day of that month when the insured was accidentally injured. Stout v. Missouri &c. Co. (Mo. App.), 179 S. W. 993 (3); Halsey v. American &c. Ins. Co., 258 Mo. 659 (1) (167 S. W. 951); Stramback v. Fidelity &c. Ins. Co., 94 Minn. 281 (102 N. W. 731). It follows *61that the plaintiff was entitled to recover, and that the trial court erred in directing a verdict for the defendant.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.